Citation Nr: 1209543	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  09-12 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a bunionectomy with metatarsal head osteotomy of the right first metatarsophalangeal joint, currently evaluated as 10 percent disabling. 

2.  Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel



INTRODUCTION

The Veteran had active military service from October 1967 to October 1969.

These matters come before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in North Little Rock, Arkansas.  

The issue of entitlement to TDIU is currently in appellate status based on the May 2008 rating decision.  The Veteran was previously denied a TDIU in a March 2000 RO rating decision.  In an October 2002 decision, the Board dismissed the Veteran's claim for TDIU based on a finding that a substantive appeal had not been filed.  The Veteran appealed the October 2002 Board decision to the United States Court of Appeals for Veterans Claims.  In affirming the Board decision, the Court noted that the Veteran asserted that a March 2001 substantive appeal had been submitted but such a document was not of record.   In reviewing the claims file for adjudication of the issues currently on appeal, the Board located the March 2001 substantive appeal, previously cited by the appellate, in the claims file.  The Board is precluded from taking action on its October 2002 dismissal, as the Court has affirmed that decision.  Additionally, any motion requesting reconsideration of the Court's decision (on the basis of consideration of an inaccurate factual premise), to include a request for waiver of the time limit for filing such motion, would only affect the assignment of the effective date of any award of TDIU.  As such, the Board finds that the Veteran is not prejudiced by adjudication of the current appeal for a TDIU inasmuch as the benefit sought is not granted in the decision below.  


FINDINGS OF FACT

1.  The earliest clinical evidence, for the rating period on appeal (beginning in August 2006), of complaints relating to the Veteran's service-connected disability of the right first metatarsophalangeal joint is in January 2008 when the Veteran complained of "several weeks" (i.e. since December 2007) of pain and loss of range of motion.

2.  Subsequent to December 1, 2007, the right first metatarsophalangeal joint disability is rigid with no range of motion, (the Veteran underwent surgery in September 2008 to replace an eroded silastic implant of the right first metatarsophalangeal joint), does not result in arthritic changes, and is productive of no more than moderately severe disability. 

3.  During the rating period on appeal the Veteran's service-connected PTSD has been manifested by complaints of sleep disturbances, intrusive thoughts, increased startle response, anxiety, and depression; objectively, the competent clinical evidence of record shows mild to moderate PTSD symptoms, productive of occupational and social impairment comparable to no worse than reduced reliability and productivity.

4.  The Veteran is service connected for residuals of a bunionectomy with metatarsal head osteotomy of the right first metatarsophalangeal joint, PTSD, and ischemic heart disease, has completed high school, and has had occupational experience including as a physical therapist assistant, cook and welder.

5.  There has been no demonstration by competent clinical, nor competent and credible lay, evidence of record that the Veteran's service-connected disabilities preclude him from maintaining substantially gainful employment, consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  Prior to December 1, 2007, the criteria for a rating in excess of 10 percent for service-connected residuals of a bunionectomy with metatarsal head osteotomy of the right first metatarsophalangeal joint, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.85, 4.71a, Diagnostic Code (DC) 5283 (2011). 

2.  From December 1, 2007, the criteria for a rating of 20 percent, and no higher, for service-connected residuals of a bunionectomy with metatarsal head osteotomy of the right first metatarsophalangeal joint, have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.85, 4.71a, DC 5283.

3.  The criteria for a rating in excess of 50 percent for posttraumatic stress disorder have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.7, 4.130, Diagnostic Code 9411 (2011).

4.  The criteria for the award of TDIU benefits have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

Duty to Notify 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 &Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim. As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application. This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded. Because the Court's decision is premised on the five elements of a service connection claim, it is the consensus opinion within the VA that the analysis employed can be analogously applied to any matter that involves any one of the five elements of a "service connection" claim, to include an increased rating claim. 

In VA correspondence to the Veteran dated in December 2007, the Veteran was informed of what evidence was required to substantiate the claims, of his and VA's respective duties for obtaining evidence, and of the criteria for award of an effective date and disability rating.  

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was completed prior to the initial AOJ adjudications denying the claims, the timing of the notice does comply with the express requirements of the law as found by the Court in Pelegrini.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices. 

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims. Once this has been accomplished, all due process concerns have been satisfied. See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case. 

Duty to assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), Social Security Administration (SSA) records, and VA and private examination and treatment records.  Additionally, the claims file contains lay statements, to include those of the Veteran and his wife, in support of his claims.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record for which VA has a duty to obtain.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

VA examinations and opinions with respect to the issues on appeal were obtained in March 2008, November 2009 (foot), January 2010 (PTSD), and June 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations and opinions are more than adequate.  The examinations included physical and mental examinations of the Veteran, where appropriate, interviews with the Veteran regarding his symptoms, a review of the claims file, and diagnostic testing where appropriate.  Rationale was provided for the opinions proffered.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claims has been obtained. 

Legal criteria 

Ratings in General 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating disability of the metatarsal bones

Diagnostic Code (DC) 5283 assigns a 10 percent evaluation for moderate malunion or nonunion of the tarsal or metatarsal bones. 38 C.F.R. § 4.71a, DC 5283 (2011). A 20 percent is assigned for moderately severe malunion or nonunion of the tarsal or metatarsal bones. Id. A 30 percent evaluation is assigned for severe malunion or nonunion of the tarsal or metatarsal bones. Id. A Note to DC 5283 provides that malunion or non-union of tarsal or metatarsal bones with actual loss of use of the foot is rated 40 percent disabling. Id. 

DC 5284 assigns a 10 percent evaluation for a moderate foot injury; a 20 percent evaluation for a moderately severe foot injury; and a 30 percent evaluation for a severe foot injury. 38 C.F.R. § 4.71a, DC 5284 (2011). 

The Board notes that words such as "severe" and "moderate" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just. 38 C.F.R. § 4.6 (2011).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating. 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2011).

Rating PTSD

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, DC 9411 (2009).  The VA Schedule rating formula for mental disorders reads in pertinent part as follows: 

100 percent rating (the maximum schedular rating) - Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

50 percent -- Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126(a). The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126(b). 

Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  According to the pertinent sections of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A GAF score of 21 to 30 reflects behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends).  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities:  Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v.  Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

Residuals of bunionectomy

The Veteran is service connected for residuals of a bunionectomy with metatarsal head osteotomy right first metatarsophalangeal joint, evaluated as 10 percent disabling, effective from May 1993.  In a statement dated in August 2007, the Veteran filed a claim for TDIU; this is also considered as a claim for an increased rating.  As the Veteran's claim was received by VA in August 2007, the rating period on appeal is from August 2006, one year prior to the date of receipt of the claim provided that the disability increased during that one year period. 38 C.F.R. § 3.400(o)(2) (2011), See Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  However, in accordance with 38 C.F.R. §§ 4.1 and 4.2 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the history of the disability is for consideration in rating a disability.

Private medical records dated in January 2008 reflect that the Veteran reported that post surgery in 1995, his toe seemed to do well, but that it had started to bother him over the "past several weeks."  The report reflects that a clinical examination revealed "significantly limited range of motion of the right great toe, which is also extremely painful."  The examiner opined that a review of x-ray findings revealed that the silastic implant in the great toe is "beginning to deteriorate."  An x-ray report, dated in January 2008, reflects that "there is no gross breakdown of the implant.  However, there is severe arthrosis of the interphalangeal joint of this right great toe."

Private medical records dated in February 2008, March 2008, and August 2008 note "significant" pain and reflect an assessment of failed silastic implant, right first metatarsophalangeal joint with second metatarsophalangeal joint overload and limited range of motion.  

A March 2008 VA examination report reflects that, upon clinical examination, there were no calluses, abnormalities, or irritation of skin about the right first metatarsophalangeal joint or great toe.  The examiner noted that "structural examination reveals the right first metatarsophalangeal joint is rigid.  Simple palpation does not cause any discomfort.  There is transverse plane motion.  With forced resisted motion he is uncomfortable.  The joint is not swollen or otherwise abnormal in appearance.  The scar is well healed and without problem.  With weightbearing, the right hallux does not purchase or touch the ground.  As a result, it does not interfere with gait."  The examiner further noted that "given his age and medical condition, the toe is not restricting him at this point."  The examiner opined that "[o]ther than when the toe is purposely stretched or pressured, I do not see him having much pain by simply having a rigid toe. . . . the right first metatarsophalangeal joint is negligible for his disability."  Upon reviewing an x-ray, the examiner noted that there joint "appears good" with no bony blocks, bridges, or other abnormality.  He noted that the placement of the prosthetic "is appropriate and well within normal limits."

A September 2008 private medical record from A.S. Hospital reflects that the Veteran had surgery of a total joint replacement of the "right first metacarpophalangeal joint."  As the metacarpophalangeal joint is in the hand, and the metatarsophalangeal joint is in the foot, the Board finds that the preoperative and preoperative diagnoses, as well as the "procedure performed", incorrectly refer to the wrong joint; however, the remainder of the report refers to the right great toe.  The report reflects that the silastic implant was noted to be in one place; however it was "severely eroded."

A post surgery September 16, 2008 private record reflects that the Veteran's range of motion was painful, although "improved" since before surgery.  A September 23, 2008 record reflects that there was good range of motion, and the Veteran had no specific complaints.  

An October 3, 2008 record reflects that the Veteran stated that he "is doing very well."  An October 31, 2008 record reflects that the Veteran reported that he "is doing very well."  It was noted that the Veteran was pleased with the movement of his great toe, and had a minimal amount of pain.  He was still attending physical therapy.  

A June 2009 record reflects that the right hallux is not symptomatic and had good range of motion.  

A September 2009 private record reflects that the Veteran continued to have onychomycosis of the second toe and range of motion of the first metatarsophalangeal joint was somewhat restricted.

The claims file includes a statement from the Veteran dated in September 2009.  The Veteran reported that his toe is "very painful".  

A November 2009 VA examination report reflects that the Veteran had a well healed scar over the right first metatarsophalangeal joint.  It was noted that the Veteran had no calluses or other areas of show pressure or friction irritation about the first metatarsophalangeal joint.  Upon examination, it was further noted that: 

The right first metatarsophalangeal joint has lost the majority of its range of motion.  He has no more than 20 degrees of dorsiflexion and 0 degrees of plantarflexion to the right first metatarsophalangeal joint.  With weightbearing and stance, the first toe does not purchase fully but does contact the ground.  He walks with a cane due to instability and problems from his neck and back not related to his foot in any way.  He stated that the reason he had the cane was simply because he felt unstable.  His gait is slow, a normal swing but more of a slow toe walk.  The toe walk on each foot looks about the same as he walks to or away from the examiner.  He does not have a normal stride but it is not due to his feet.  As stated earlier, there are no corns or calluses related to an abnormal gait.

The examiner noted that an x-ray revealed that a full right first metatarsophalangeal implant is in place.  The examiner noted that the surgery was well executed and that the first metatarsal and toe alignment is "excellent."  He further noted that "[g]eneral assessment of the foot shows no arthritic changes that would not be expected for a man of this age.  In fact, he has very little arthritic change throughout the foot.  There is some mild early osteopenia but otherwise except for the implant of the right first metatarsophalangeal joint and short hallux the foot is fully normal for a 62-year-old male."  The examiner opined as follows: 

there is no question that he has a stiff joint.  With the joint being removed, there are no rough surfaces to rub.  Though at this point, I would say that his major problem is a stiff right hallux that he is managing adequately with.  In asking direct questions, I do not believe fatigue that he may have is related to his foot given his other problems and successes of the first implant other than the stiffness of this joint.  Arthritic changes as stated were minimal and what he has is not related to his bunion or any of the surgeries or current findings. 

He further noted that there was no tenderness at the first metatarsophalangeal joint as it is a mechanical joint.  There was no edema, and weakness is from other problems of the lower extremity.  He opined that the Veteran's stiff joint is not responsible for any other of his foot complaints or problems.  

A January 2010 private medical record from A.S. Hospital reflects that the Veteran had hammertoe of the third right digit and dystrophic right second nail.  The Veteran is not service connected for these two disabilities.

A June 2011 VA radiology record reflects a possible loosening of the arthroplasty of the first metatarsophalangeal joint.  A June 2011 VA examination report reflects the following:

There was a slight hypertrophy of the medial forefoot at the great toe region.  Healed surgical scar along the anteromedial right great toe from prior surgery.  It measured 4 cm in length.  It was 2 mm width.  It was slightly hyperpigmented.  It was flat, nontender, non adherent, and not felt to be cosmetically significant or affect joint range of motion.  No tissue asymmetry noted.  No loss of subcutaneous tissue.  Sensation intact.  There was no redness, swelling, heat, or tenderness on palpation of the right foot.  No bony deformity noted.   . . . The right great toe had no movement actively with extension or flexion of either joint at 0 degrees.   

It was further noted that he had had surgery on his second and third toes; however, the Veteran is not service connected for these two digits and the Board finds that the probative evidence of record is against a finding that the Veteran has other current disabilities of the right foot related to his service-connected disability.  

In sum, the evidence reflects that the Veteran began experiencing problems with his toe in approximately December 2007, had surgery in September 2008, and was doing better subsequent to surgery; however, he continues to have a rigid great toe.  Based on the foregoing, the Board finds that the Veteran is entitled to a rating of 10 percent, and no higher, prior to December 1, 2007.  The Veteran's disability warrants a staged rating of 20 percent, and no higher, from December 1, 2007.  

In determining these dates, the Board has considered the January 17, 2008 private record which reflects that the Veteran reported that his right great toe "started bothering him over the past several weeks."  "Several" is defined in the Merriam- Webster dictionary as more than two but fewer than many.  In giving the benefit of the doubt to the Veteran, the Board finds a starting date of December 1, 2007, or approximately six weeks, prior to the first clinical record noting complaints.  The Board also has considered that the January 2008 record reflects that the Silastic implant was "beginning to deteriorate" with no gross breakdown.  By September 2008, the implant was "severely eroded".  The Veteran's surgery was on September 10, 2008.  A private medical record dated September 16, 2008, reflects that the Veteran "states that he has been doing well."  It was noted that range of motion was painful; however, it was improved compared that preoperatively.  A September 23, 2008 record reflects good range of motion and that the Veteran was doing very well and had no specific complaints.  

A 20 percent evaluation (moderately severe) sufficiently compensates the Veteran for additional pain, which was treated with cortisone injections, due to the breakdown of the implant.  The Board finds that the Veteran's disability level prior to December 2007, warrants no more than a "moderate" classification or 10 percent evaluation.  

In making the determination as to whether the Veteran's disability is severe, moderately severe, or moderate, the Board has considered the other diagnostic codes for the foot and how those disabilities are rated.  The evidence reflects that the Veteran has no movement of the great toe.  DCs 5280 and 5281 provide a 10 percent rating for severe unilateral hallux rigidus regardless of whether it is severe (equivalent to amputation of great toe) or operated with resection of metatarsal head.  DC 5278 provides a 10 percent evaluation for claw foot with great toe dorsiflexed, with some limitation of motion of dorsiflexion of the ankle.  The Veteran does not have callosities or an altered gait due to his service connected disability.  The Board finds that the ratings of 10 percent, and no higher, prior to December, 2007, and the evaluation of 20 percent from December 1, 2007, adequately compensate the Veteran for his disability. 

Based on the record as a whole and considering the rating criteria, the Board finds that a severe rating is not warranted for any period on appeal. The Board acknowledges the Veteran's contentions that his foot hurts and it is difficult for him to walk; however, the evidence reflects that the Veteran has non-service-connected disabilities of the right foot, as well as non-service connected back and knee disabilities.  The Board finds that the private and VA examination reports which reflect that the Veteran's great right toe is doing well after surgery are probative of the Veteran's level of disability.  Moreover, his evaluation of 10 percent reflects a moderate disability, which encompasses pain and a rigid toe.  His evaluation of 20 percent reflects a moderately severe disability, which also encompasses pain and a rigid toe. 

The Board has considered whether the Veteran is entitled to a rating for a scar related to his service-connected disability, but finds that he is not.  As noted above, a June 2011 VA examination report reflects a healed surgical scar along the anteromedial right great toe from prior surgery.  It measured 4 cm in length.  It was 2 mm in width.  It was slightly hyperpigmented.  It was flat, nontender, non adherent, and not felt to be cosmetically significant or affect joint range of motion.  No tissue asymmetry noted.  No loss of subcutaneous tissue and sensation was intact.  

The Board observes that, while the Veteran's claim was pending, new rating criteria for evaluating skin disabilities became effective on October 23, 2008; these regulations apply only to claims filed on or after October 23, 2008. See 73 Fed. Reg. 54712 (September 23, 2008).

DC 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion; such is not the case here.  DC 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.   The Veteran does not have a scar this large.  DC 7803 provides a 10 percent rating for superficial unstable scars. Note (1) to DC 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118.  The evidence does not reflect an unstable scar.

DC 7804 provides a 10 percent rating for superficial scars that are painful on examination.  Such is not the case here.  DC 7805 provides that other scars are to be rated on limitation of function of affected part. 38 C.F.R. § 4.118.  As noted in the VA examination report, the scar does not affect motion.

PTSD

The Veteran is service connected for PTSD, evaluated as 50 percent disabling, effective from May 1994.  As noted above, in a statement dated in August 2007, the Veteran filed a claim for TDIU.  Thus, the rating period on appeal is from August 2006, one year prior to the date of receipt of the claim provided that the disability increased during that one year period. 38 C.F.R. § 3.400(o)(2) (2011), See Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  

A September 2006 VA record reflects that the Veteran reported that his symptoms are present about half the time.  His symptom was reported as disrupted sleep.  A GAF score of 24 was assigned.

A December 2006 VA record reflects that the Veteran reported that his symptoms are present about half the time.  He reported the following symptoms: anxiety, being bored, and not having a structure to his days.  A GAF score of 24 was assigned.  

A November 2007 VA record reflects that the Veteran reported that his symptoms are present about half the time.  He reported the following symptoms: some insomnia, pain, and difficulty with isolation and depression.  It was noted that he had good hygiene, was cooperative, had good eye contact, his psychomotor activity was within normal limits, his mood was "depressed but less", his thought process was linear, he had no suicidal ideation, no homicidal ideation, no hallucinations, and no delusions.  His affect was congruent, restricted, and appropriate.  A GAF score of 24 was assigned.   

The claims file includes a report of psychological evaluation dated in January 2008.  
The report reflects that the Veteran was alert and well oriented.  He was able to provide a clear and coherent account of his history and current circumstances.  The Veteran reported flashbacks, night sweats, nightmares, depression, irritability, intrusive memories, and a preference to isolate himself.  The Veteran attributed his symptoms to his military experiences.  The examiner noted that the Veteran's "limited reading skills precluded his ability to respond accurately to and [sic] objective psychological test."  

A March 2008 VA record reflects that the Veteran reported that his symptoms are present more than half the time.  He reported the following symptoms:  depression and anxiety.  It was noted that he had not taking his medication for some time prior to November [2007], and was non-adherent with medications for several months.  He reported occasional crying spells which are getting more frequent.  A GAF score of 21 was assigned.  

A March 2008 VA examination report reflects that the Veteran reported depression, sleep disturbances, increased startle response.  It was noted that the Veteran was married and had been so for 38 years with "ups and downs".  The Veteran reported that he had worked part time as a security guard in 2005, but that he is not able to work because of back, neck, and knee problems.  He reported that he generally spends his time sitting at home watching television or sleeping.  He stated that he does not visit anyone.  

Upon clinical examination, it was noted that his mood was "somewhat depressed", his affect was appropriate to content, his thought processes and associations were logical and tight.  There was no confusion or loosening of associations noted.  His memory was grossly intact.  He was oriented in all spheres.  No hallucinations and delusional material was noted.  The Veteran denied suicidal or homicidal ideation.  He reported considerable social isolation.  The examiner opined that the Veteran's symptoms appear to be mild to moderate and do not preclude employment or activities of daily living.  A GAF score of 50 was assigned.  The examiner stated " I note that the veteran received a significantly lower [GAF] rating from his treating therapist, but I believe that that most likely reflects the depression and parent/child relation problems . . ."  

A March 2008 VA record reflects that the Veteran reported depression and anxiety.  The Veteran had good hygiene, was cooperative, had good eye contact, had psychomotor activity within normal limits, affect which was congruent, restricted and appropriate, his thought process was linear, he had no suicidal ideation, homicidal ideation, or delusions.  The examiner noted that symptoms are reported to be present more than half the time.  The examiner noted that the Veteran had PTSD, depression, and parent-child relational problem.  The examiner assigned a GAF score of 21.  

The Veteran's spouse submitted written statements on behalf of the Veteran (See statements dated in August 2008, November 2009, and January 2010).  She stated that the Veteran isolates himself, does not talk "very much", has night sweats, has sleep disturbances (e.g. kicking and hitting), does not like people sitting behind him, does not like crowds, is anxious while driving, does not like to watch war movies or violence, does not like touching, and often has a blank stare.

A January 2010 VA examination report reflects that the Veteran was neatly dressed and groomed, cooperative, and pleasant.  He displayed mostly sadness.  He made fair eye contact, his speech was logical and coherent within normal limits with respect to rate and rhythm.  His mood was largely sad and affect was appropriate to mood.  He was alert and oriented in all spheres.  His thought processes were logical and tight.  There was no loosening of associations noted.  The Veteran was not confused, his memory was largely intact, and no hallucinations and delusions were noted.   His insight and judgment were adequate.  He admitted to having had thoughts of suicide in the past with no intent.  The examiner noted that the Veteran had "moderate" symptoms of PTSD and assigned a GAF score of 51.  The examiner opined as follows:

I would say that his symptoms of PTSD alone would make it very difficult for him to work due to his depression and due to his tendency to isolate himself from people and difficulty relating to people or being around people.  No impairment in thought processing or communication was noted.  I did not find evidence of another psychiatric disorder in today's examination but I cannot totally rule out the possibility of a comorbid depressive disorder with today's interview data.  

A June 2011 VA examination report reflects that the Veteran reported that his mood was sad most of the time.  He reported that he cries and gets emotional once or twice a week, usually in relation to thinking about his chronic pain and physical conditions, and the fact that he cannot do many of the things he used to do.  

The Veteran reported that he continues to avoid crowds and isolates himself.  He described hypervigilance and avoiding reminders of the war.  He reported that he does not get out much because of his physical health issues.  He stated that he is "mostly sad and tired.  I am in pain almost all the time."  He reported sleep problems, but reported he did not know why he wakes up in the night.  He further reported that he spends most of his time at home, watching television.  He reported that he last worked in 2005 but "had to leave because of his physical health issues."  The examiner opined that the Veteran is able to complete activities of daily living.  The examiner noted that the Veteran was causally groomed, his eye contact was fair, his speech was within normal limits, his mood was depressed, his affect was flat, his thought processes and associations were logical and tight with no looseness or gross confusion.  He was oriented in all spheres.  There was no evidence of delusions or hallucinations.  His insight and judgment were fair.  He reported occasional suicide ideation but denied plan or intent.  He denied homicidal ideation.  The June 2011 VA examiner assigned a GAF score of 51.  The examiner opined that the Veteran's symptoms were "moderate" and did not preclude gainful employment.  

Based on the foregoing, the Board finds that a rating in excess of 50 percent is not warranted for any period on appeal.

The Board finds that the January 2008 private report has little, if any, probative value.  The probative value of medical opinions is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator. Guarneri v. Brown, 4 Vet. App. 467, 470-71 (1993).  There is no requirement that additional evidentiary weight be given to the opinion of a medical provider who treats a veteran; courts have repeatedly declined to adopt the "treating physician rule." See White v. Principe, 243 F.3d 1378, 1381 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).  The opinion lacks probative value because it is generally a repetition of the Veteran's self-reported symptoms without clinical findings.  The examiner has failed to provide any GAF score or a clinical opinion as to the Veteran's productivity.  Moreover, although the examiner stated that written testing was not done due to the Veteran's limited reading skills, the examiner failed to explain why verbal testing was not done.  The report is negative for any clinical findings as to the Veteran's memory, insight and judgment, or reasoning.  

The evidence of record includes several GAF scores for the Veteran.  The Board finds that many of the GAF scores are not probative as they are inconsistent with the symptoms noted in the corresponding record.  While GAF scores can be helpful in determining the level of a Veteran's disabilities, they are no probative when, as here, they are not supported by the clinical findings of record.  

The September 2006 VA report reflects a GAF score of 24, yet noted that his only reported symptom was disrupted sleep, which was only present half the time.  The December 2006 VA report reflects a GAF score of 24, yet noted that his symptoms, which were present half  the time, were anxiety, being bored, and not having a structure to his days.  The November 2007 VA report reflects a GAF score of 24 with symptoms of some insomnia, pain and difficulty with isolation and depression, about half the time.  The March 2008 VA report reflects a GAF score of 21 when the Veteran complained of depression and anxiety, but it was noted he had been noncompliant with medication.  Normally, a GAF score between 21 and 30 would correspond to a Veteran's behavior which was considerably influenced by delusions or hallucination, or serious impairment in communication or judgment, or that the Veteran had an inability to function in almost all areas due to his PTSD.  However, in the Veteran's case, none of these records reflect symptoms that the Veteran's behavior was considerably influenced by delusions or hallucinations, that there was serious impairment in communication or judgment, or that the Veteran had an inability to function in almost all areas due to his PTSD.  As noted above, the March 2008 VA examiner opined that the lower assigned GAF scores most likely reflect the Veteran's depression and child/parent relation problems.  Also as noted above, the Veteran has reported depression due to his multiple physical disabilities.  The March 2008 VA examiner assigned a GAF score of 50, which would correspond with serious symptoms, yet stated that the Veteran's symptoms appear to be mild to moderate and do not preclude employment or activities of daily living.  

As noted above, the Veteran's PTSD is rated as 50 percent disabling.  In determining whether a 70 percent evaluation is warranted the following symptoms are for consideration: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.  Such symptoms are reflective of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The symptoms listed above are guidelines and mandatory criteria.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).   

The evidence of record is against a finding of obessional rituals which interfere with routine activities, spatial disorientation, difficulty adapting to stressful situations, gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, disorientation to time or place, or memory loss for names of close relatives, own occupation or own name.  With regard to suicide ideation, the Veteran has reported that he has thought of suicide, but would not act on any such thoughts.  With regard to inability to establish and maintain effective relationships, the record reflects that the Veteran has been married for approximately four decades; thus, he has been able to maintain a relationship.

The evidence is also against a finding that the Veteran would be entitled to a 100 percent rating.  The Board acknowledges the opinion of the January 2010 VA examiner that the Veteran's "symptoms of PTSD alone would made it very difficult for him to work due to his depression and due to his tendency to isolate himself from people and difficulty relating to people or being around people"; however, the Board finds that the evidence as a whole, does not support a finding of total occupational and social impairment.  The Board acknowledges the statements that the Veteran does not like to be around people; the Board also notes that the Veteran has previously reported that he does not leave the house much due to his physical disabilities and that he was in constant physical pain and has many nonservice connected disabilities.  The Board notes that the January 2010 VA examiner found that the Veteran's symptoms were moderate and that his speech was logical and coherent, he was alert and oriented in all spheres, his thought processes were logical and tight, there was no loosening of associations noted, the Veteran was not confused, his memory was largely intact, there were no hallucinations and delusions, the Veteran's insight and judgment were adequate, and the examiner noted that the symptoms were "moderate."  The June 2011 VA examiner found that the Veteran's PTSD did not preclude him from gainful employment.  None of the records reflect that the Veteran is unable to perform activities of daily living.  In addition, the Veteran and his employer have reported that he stopped working due to nonservice-connected physical disabilities (i.e. back, neck, and knees).  

The Board finds, based on the above evidence, and an analysis of the rating criteria, that the Veteran is entitled to no more than a 50 percent evaluation for the entire period on appeal.  It is not expected that every single symptom within a set of diagnostic criteria be exhibited, and as noted above, the listed symptoms are merely guidelines; however, the Veteran does not exhibit the majority of the symptoms which would be indicative of a disability which would warrant a 70 percent or higher rating under Diagnostic Code 9411.  

The Board has also considered the SSA records associated with the claims file.  The records reflect that the Veteran "is able to perform work where interpersonal contact is incidental to work performed, e.g. assembly work; complexity of tasks is learned and performed by rote, few variables, little judgment: supervision requires is simple, direct and concrete.  The records further reflect that the Veteran reported daily back pain and that he "cannot walk more than about one block without severe pain.  He also sleeps poorly because of constant low back pain."  It was further noted that the Veteran cannot walk more than one block because of his breathing.  

An undated "Administrative Law Judge Perspective" medical assessment of ability to do work-related activities form, reflects that the Veteran was seen in October 2001 and July 2004.  The examiner stated that the Veteran symptoms have a "marked" affect on his activities of daily living, social functioning and completing tasks in a timely manner.  It was noted that the Veteran "as a way of coping with his condition has an arrangement with an employer to allow him to work a few hours daily."  It further reflects that the Veteran is "unable to work reliably on a public job."  The examiner noted that the Veteran was depressed and in constant pain due to back and knee problems. 

The record as a whole does not reflect that the Veteran's PTSD symptoms are such as to warrant a rating in excess of 50 percent for any period on appeal.  While he may experience symptoms such as sleep difficulties, depression, anxiety, and difficulties with working and socializing with other individuals, he does not exhibit the type of symptoms, or extent of symptoms, which would reflect that his disability is not adequately compensated by the 50 percent rating.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular consideration

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  The established rating criteria reasonably describe the Veteran's disability levels and symptomatology as discussed above.  The Veteran's symptoms, to include depression, anxiety, and sleep disturbances, are considered in the applying the schedular rating criteria.  Referral for extraschedular consideration is not warranted. See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot. See Thun, supra.   


TDIU

The Veteran is service-connected for a right foot disability evaluated as 10 percent disabling effective from May 1, 1993 (20 percent disabling from December 1, 2007), PTSD evaluated as 50 percent disabling effective from May 10, 1994, and ischemic heart disease, evaluated as 60 percent disabling effective from January 5, 2010.  His combined service-connected disability rating was 10 percent from May 1, 1993, was 60 percent from May 10, 1994, and is 80 percent effective from January 5, 2010.  Thus, the Veteran met the scheduler criteria listed in 38 C.F.R. § 4.16(a) effective from January 5, 2010.  Prior to that time, he did not have at least one disability rated at 40 percent or more and a combined evaluation for compensation of 70 percent.  

The medical evidence of record reflects that the Veteran has diagnoses of the following nonservice-connected disabilities: degenerative joint disease of the cervical spine (postoperative fusion), degenerative joint disease of the lumbar spine (postoperative surgery), left shoulder impingement (postoperative surgery), degenerative joint disease bilateral knee (postoperative one total knee replacement) left ear hearing loss, tinnitus, post surgery of the 2nd and 3rd right foot digits, and history of bronchial asthma.

In determining whether a total disability rating based on individual unemployability is warranted, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The degree of nonservice-connected disabilities will be disregarded when making a TDIU determination. See Blackburn v. Brown, 4 Vet. App. 395, 398 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities. 38 C.F.R. §§ 3.341 4.16, 4.19.   

A January 2008 private psychological evaluation record reflects that the Veteran completed the 12th grade but did not excel academically and was in special education classes.  The record reflects that the Veteran trained as a physical therapy assistant and worked for 18 years for VA.  He has a past history of working as a cook, and working for a furniture company, meat packing plant, and doing welding.  

As noted above, a March 2008 VA examination report reflects that the Veteran reported that he had worked part time as a security guard in 2005, but that he is not able to work because of back, neck, and knee problems.  Thus, the evidence reflects that the Veteran did not stop working due to his service-connected disabilities.

The Board has also considered whether the Veteran's PTSD renders him unable to maintain gainful employment, but, as discussed above, finds that it does not.  The March 2008 VA examiner opined that the Veteran's symptoms appear to be mild to moderate and do not preclude employment or activities of daily living.  Although the January 2010 VA examiner opined that the Veteran's "symptoms of PTSD alone would made it very difficult for him to work due to his depression and due to his tendency to isolate himself from people and difficulty relating to people or being around people"; the examiner also found that the Veteran's symptoms were only moderate and that the Veteran had no impairment in thought processing or communication as noted.  Further, the examiner found that the Veteran was alert and oriented in all spheres, his thought processes were logical and tight, there was no loosening of associations noted, the Veteran was not confused, his memory was largely intact, and no hallucinations and delusions were noted.  His insight and judgment were adequate.  Thus, the Board finds that the clinical symptoms noted do not reflect that the Veteran is unemployable, especially, as the record does not that he would be unable to work in a setting which did not require working around other individuals.  Merely because the Veteran is unable to work in a public setting, as noted in the Administrative Law Judge Perspective, does not mean that he is unable to maintain substantial gainful employment.  As important is the June 2011 VA examination report which reflects that the Veteran's PTSD symptoms were "moderate" and did not preclude gainful employment.  In addition, as noted above, SSA records reflect that the Veteran "is able to perform work where interpersonal contact is incidental to work performed, e.g. assembly work; complexity of tasks is learned and performed by rote, few variables, little judgment: supervision requires is simple, direct and concrete."  

A June 2011 VA examination report for aid and attendance purposes reflects that the Veteran has no sedentary restrictions due to his ischemic heart disease or right foot disability.  It was further noted that the Veteran's limitations of standing, walking, and lifting are because of his nonservice-connected issues.  The examiner noted that the Veteran uses a cane to ambulate with because of his foot but mainly because of his spine and other issues.  It was noted that the Veteran goes to church once a week, is able to perform activities of daily living with occasional help from his wife, and is restricted mostly due to his non-service connected disabilities.  The examiner opined that the Veteran functions fairly independently on his own and "could seek and maintain gainful employment".  

The Board acknowledges that the Veteran is not employed.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment. See 38 C.F.R. § 4.16(a) (1992).  Van Hoose v. Brown, 4 Vet. App. 361 (1993).
 
The Board has considered all three service-connected disabilities in conjunction with one another and whether the total of the three disabilities renders him unable to maintain substantial gainful employment consistent with his education and occupational experience, and finds that it does not.  The preponderance of the evidence does not support the Veteran's contention that his service-connected disabilities are of such severity as to preclude his participation in any form of substantially gainful employment.  The records reflect that these problems do not prevent him from performing sedentary job activities in a private environment.  

The Board finds that the evidence is against a finding that the Veteran's service-connected disabilities prevent the Veteran from maintaining substantial gainful employment.  The Board has considered the benefit-of-the-doubt doctrine, however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. §  5107(b); Gilbert . v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

1.  Entitlement to a rating in excess of 10 percent prior to December 1, 2007, for service-connected residuals of a bunionectomy with metatarsal head osteotomy of the right first metatarsophalangeal joint, is denied. 

2.  A rating of 20 percent and no higher from December 1, 2007, for service-connected residuals of a bunionectomy with metatarsal head osteotomy of the right first metatarsophalangeal joint, is granted.

3.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling, is denied.  

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) is denied.





____________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


